Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See the attached interview summary.  The attached reference from Chen and Shen (see the form 892) is not available as prior art based on Applicant’s earliest claimed priority document.  The examiner has not required a certified translation because the figures in the Korean priority document match the present application.
The primary innovation is the use of ray-tracing to reduce the computations needed to update a lidar scan.  Note, for example, that the companion academic article is entitled “Super ray based updates for occupancy maps.”  While not discussed in the specification, the companion article explains that the computational efficiency comes from a “key observation” regarding the frustums.  See, “Super ray” paper at 4270, left column.  Given this statement, the examiner sought countervailing evidence to show that the claimed frustums were a matter of aesthetic design choice or otherwise obvious (e.g., a known substitute).  Having not found such evidence, the case is allowed.
There are other references, such as U.S. Pat. Pub. 20170249401 and U.S. Pat. US 8723865, that discuss frustums in the context of occupancy maps for lidar, but they are not computing/determining the claimed frustums for updating the map.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ORANGE whose telephone number is (571)270-1799. The examiner can normally be reached Mon-Fri, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID ORANGE/             Primary Examiner, Art Unit 2615